Citation Nr: 0407618	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.	Entitlement to an initial compensable evaluation for a 
bilateral knee condition.  

2.	Entitlement to an initial compensable evaluation for 
residuals of a left pelvis injury.  

3.	Entitlement to service connection for residuals of a 
right fifth finger injury.  

4.	Entitlement to service connection for residuals of a 
left ankle injury.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from June 1999 to June 2000.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO), which 
denied the veteran's claims of entitlement to service 
connection for residuals of right fifth finger and left ankle 
injuries.  In the April 2001 RO rating decision the veteran 
was granted service connection for a bilateral knee condition 
and residuals of a left pelvic injury, which were both 
evaluated as 0 percent disabling.  The veteran filed a timely 
notice of disagreement as to the denial of service connection 
for her right fifth finger and her left ankle, as well as the 
evaluation assigned to her bilateral knee and left pelvic 
conditions.  Subsequently, the RO provided a statement of the 
case (SOC), the veteran perfected her appeal and the issues 
were properly certified to the Board.  

The Board notes that in the April 2001 rating decision the RO 
raised and denied the issue of entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities.  38 C.F.R. § 3.324 (2003).  The veteran timely 
appealed that issue and it has also been certified to the 
Board.  However, as will be discussed below, the veteran is 
herein being awarded a compensable evaluation for her 
service-connected left pelvic condition.  Therefore, she no 
longer has multiple noncompensable service-connected 
disabilities and the issue of entitlement to a 10-percent 
evaluation based upon such is moot.  




FINDINGS OF FACT

1.	The veteran's service-connected bilateral knee condition 
is currently manifested by no more than slight 
limitation of motion and patellar tendon tenderness.  

2.	The veteran's service-connected residuals of left pelvic 
injury are currently manifested by a slight disability 
of the left hip.  

3.	The veteran has no current right fifth finger condition 
that is due to any incident or event of active military 
service.  

4.	The veteran has no current left ankle condition that is 
due to any incident or event of active military service.  


CONCLUSIONS OF LAW

1.	The schedular criteria for a compensable evaluation for 
a bilateral knee condition have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5024, 5260, 5261 (2003).  

2.	The schedular criteria for a 10 percent evaluation for 
residuals of a left pelvic injury have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5252, 5253, 5255 (2003).  

3.	The veteran has no current right fifth finger condition 
that was either incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3. (2003).  

4.	The veteran has no current left ankle condition that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to these claims because 
they are currently pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The veteran and her representative have been provided with a 
copy of the appealed April 2001 rating decision and a March 
2003 statement of the case (SOC) that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  

In addition, in a February 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate her claims and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  
Moreover, in a March 2003 SOC, the RO cited 38 C.F.R. § 3.159 
which among other things served to specifically inform the 
veteran that she should submit any evidence in her possession 
that pertains to her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In light of the foregoing, the Board finds that the RO's 
notice in February 2002 in conjunction with the March 2003 
statement of the case complies with the specific requirements 
of Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, supra held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.   

In the present case, regarding the current issues on appeal, 
a substantially complete application was received in December 
2000.  Thereafter, in a rating decision dated in April 2001 
the RO denied service connection for a right little finger 
injury, a left ankle injury and granted service connection 
for a bilateral knee condition and a left pelvis injury, 
assigning each a noncompensable rating.  Only after that 
rating action was promulgated did the AOJ, on February 5, 
2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on February 5, 
2002 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SOC was provided to the appellant in March 2003.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to her claim, not already of 
record and there are no additional records to obtain.  
Moreover, the veteran has been informed of the type of 
evidence necessary to substantiate her claim, as well as the 
respective responsibilities of herself and VA as it pertains 
to her claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  Consequently, an adjudication of the 
appeal at this juncture is proper.


II.  Factual Background and Discussion

a.  Increased Ratings

Claims for higher disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes identify various 
disabilities.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

Higher rating for bilateral knee condition

Service medical records indicate complaints of bilateral knee 
pain.  Examination revealed no evidence of fracture, 
dislocation or other abnormality.  There was no joint 
effusion or significant arthritic change.  The veteran had 
full range of motion without pain or crepitus.  X-rays 
findings were within normal limits.  The veteran was 
diagnosed with retro-patellar pain syndrome.  

The veteran presented for VA examination in January 2001.  At 
that time, she reported pain on exertion and walking.  The 
veteran indicated that the pain in her knees had improved 
since separation.  Physical examination revealed bilateral 
range of motion from 0 to 140 degrees.  There was evidence of 
patellar tendon tenderness, bilaterally.  However, the 
veteran's knees were stable to varus, valgus and "AP" 
stresses bilaterally at 0 and 30 degrees of flexion.  X-rays 
were within normal limits.  The veteran was diagnosed with 
bilateral knee patellar tendonitis.  

VA outpatient treatment records dated from January 2001 to 
March 2002 revealed a tear along the lateral collateral 
ligament of the right knee (based on MRI studies).  

The RO granted the veteran service connection for a bilateral 
knee condition in April 2001 and assigned a noncompensable 
evaluation pursuant to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  

Under Diagnostic Code 5024 tenosynovitis is rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  Limitation of motion of the leg on flexion to 
15 degrees is assigned an evaluation of 30 percent; to 30 
degrees is assigned 20 percent; to 45 degrees is assigned 10 
percent; and to 60 percent or more is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  

Additionally, an evaluation of 50 percent is assigned for 
limitation of motion of the leg on extension to 45 degrees; 
40 percent is assigned for limitation to 30 degrees; 30 
percent is assigned for limitation to 20 degrees; 20 percent 
is assigned for limitation to 15 degrees; 10 percent is 
assigned for limitation to 10 degrees; and 0 percent is 
assigned for limitation to 5 degrees or less.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).  

In the present case, the competent medical evidence of record 
indicates that the veteran has range of motion from 0 to 140 
degrees, bilaterally.  Therefore, her service-connected 
bilateral knee condition does not warrant a compensable 
evaluation under any of the limitation of motion codes.  As 
noted above a compensable evaluation requires medical 
evidence of limitation of motion on flexion to no more than 
60 degrees and/or on extension to no less than 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5260, 5261.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2003).  The 
January 2001 VA examiner and treating VA medical 
professionals have noted the veteran's complaint of pain.  
However, the competent evidence of record does not indicate 
that the veteran suffers any additional limitation of motion 
due to said pain.  

A January 2002 report reveals that MRI studies showed a tear 
in the lateral collateral ligament.  As such, application of 
code 5257 is appropriate.  Code 5257 provides that a knee 
disability with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 when severe. Although the evidence shows a tear in the 
lateral collateral ligament, there is no objective evidence 
showing any recurrent subluxation or instability.  In this 
regard, when examined by VA in January 2001 his knees were 
stable to varus, valgus and AP stresses.  Additionally, 
outpatient treatment reports from 2002 shows that he had no 
valgus laxity.  The evidence of record does not currently 
reflect that instability of the knees had been medically 
demonstrated.  Accordingly, a separate evaluation for this 
disability under Diagnostic Code 5257 is not in order.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); see 
also VAOPGCPREC 9-98 (Aug. 14, 1998). 

Furthermore, the Board has considered the Court's findings in 
Fenderson that allows for "staged-ratings."  However, at no 
time since her claim was received in December 2000 does the 
appellant's service-connected bilateral knee condition 
warrant a compensable evaluation.  See Fenderson, supra.

Therefore and for the reasons discussed above, the Board 
finds that the preponderance evidence of record is against 
the finding that the veteran's service-connected bilateral 
knee condition warrants a compensable evaluation.  

Higher rating - residuals of left pelvic injury

Service medical records reveal that the veteran underwent 
diagnostic studies of the pelvis which revealed stress 
fractures of the left pubic ramus and left medial malleous.  
The records also reveal that the veteran complained of left 
hip pain.  The records suggested that the veteran's left hip 
pain was related to the stress fracture.  Examination in 
August and December 1999 revealed a full range of motion of 
the left hip and callous formation along the left ischial 
rami without any additional bony or joint abnormality.  
November 1999 x-ray studies of the left hip were normal.  In 
February 2000, the veteran was noted to have full range of 
motion of the left hip without pain.  

In April 2001, the RO granted service connection for stress 
fracture, left pubic rami.  The RO rated the condition by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5255 and 
assigned a noncompensable rating.  

Pursuant to the provisions of Diagnostic 5255 an impaired 
femur evidenced by a fractured shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture) is 
assigned a disability rating of 80 percent.  An impaired 
femur with nonunion, without loose motion, weighbearing 
preserved with aid of a brace is assigned an evaluation of 60 
percent.  Sixty-percent is also assigned for a fracture of 
the surgical neck of the femur with a false joint.  Malunion 
of the femur with marked knee or hip disability is evaluated 
as 30 percent disabling; with moderate knee or hip disability 
is evaluated as 20 percent disabling; and with slight knee or 
hip disability is evaluated as 10 percent disabling.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2003).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2003). 

In January 2001, the veteran presented for a VA examination 
with complaints of intermittent pain in the left groin, 
weakness, incoordination and fatigue.  Physical examination 
revealed left pubic rami tenderness with left hip range of 
motion to 120 on forward flexion degrees; to 60 degrees on 
abduction; and to 50 degrees on internal and external 
rotation without pain.  X-rays revealed some lytic changes 
with obliteration of the superior aspect of the superior 
pubic symphysis.  However, a subsequent MRI study revealed a 
normal pelvis.  The veteran was diagnosed with status post 
pubic rami stress fracture.  

Outpatient treatment records from the VA medical center 
indicated complaints of limitation of motion and pain of the 
left hip.  Objective observation revealed some weakness, 
tenderness and pain at 25 degrees on flexion.  

The Board finds that based on the veteran having slight 
limitation of motion of the left hip with some pain, it is 
determined that her service-connected residuals of a left 
pelvic injury more nearly approximate a slight disability 
under code 5255 (the criteria for a 10 percent rating).  A 
higher evaluation under code 5255 is not warranted unless 
there is competent medical evidence of a moderate hip 
disability.  In the present case, the evidence shows that the 
residuals of a left pelvic injury results in only slight 
limitation of motion of the left hip with some pain.  
Therefore, the facts do not support a finding of a moderate 
disability.  It is also noteworthy to mention that the most 
recent MRI of the pelvis was unremarkable.  It was reported 
that there was no compelling evidence for an acute fracture.

The Board notes that the veteran had knee complaints in 
service which were diagnosed as retropatellar pain syndrome 
and on VA examination in January 2001 she was diagnosed as 
having bilateral knee patellar tendonitis.  A review of the 
record does not demonstrate that the veteran's bilateral knee 
disability is related to her service-connected residuals of 
her pelvic stress fracture.  The veteran's knee complaints 
have been separately evaluated under Code 5024 which pertains 
to tenosynovitis.  

Moreover, it is noteworthy to mention that when the objective 
findings involving the left pelvis are analyzed under codes 
5252 (limitation of flexion of the thigh) and 5253 
(impairment of the thigh), it is clear that a rating in 
excess of 10 percent is not warranted.  In this regard, the 
veteran does not have limitation of abduction, of motion, 
lost beyond 10 degrees and there is no evidence of flexion 
limited to 30 degrees.  Range of motion studies revealed her 
left hip had 0 to 120 degrees of forward flexion, 60 degrees 
of abduction and internal and external rotation to 50 
degrees.  The Board observes that there is no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a rating in excess 
of 10 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board has considered the Court's findings in Fenderson 
that allows for "staged-ratings."  However, at no time 
since her claim was received in December 2000 does the 
appellant's service-connected left hip condition warrant an 
evaluation higher than the 10 percent awarded herein.  See 
Fenderson, supra.

Under the circumstances in the instant case, the Board must 
find that the evidence supports an increased rating to 10 
percent.  The preponderance of the evidence, however, is 
against the claim for a rating in excess of 10 percent.  The 
benefit-of-the doubt doctrine has been applied in assigning 
the 10 percent rating.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


Service connection 

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service medical records indicate that the veteran complained 
of right fifth finger and left ankle pain.  She was diagnosed 
with a finger contusion and mild ankle sprain.  

The veteran presented for a VA examination in January 2001 at 
which time she continued to complain of mild finger pain.  
She also reported a painful left ankle with weakness, 
incoordination and fatigue.  

Physical examination revealed a normal right small finger 
with full range of motion and no objective evidence of 
tenderness.  X-rays were within normal limits.  The veteran 
was diagnosed with status post right small finger injury, 
without current pathology.  

Examination of the veteran's left ankle revealed range of 
motion to 10 degrees on dorsiflexion with pain and 30 degrees 
on plantar flexion.  There was no objective evidence of 
tenderness throughout the left ankle.  X-rays were within 
normal limits.  The examiner diagnosed the veteran with 
status post left ankle fracture, now healed.  

VA outpatient treatment records dated from January 2001 to 
March 2002 are negative for any complaints, treatment or 
diagnosis of any current right small finger condition.  
Additionally, although the veteran has complained of left 
ankle pain there is no indication of a current diagnosis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), in 
which the Court held that a diagnosis of pain cannot, without 
connection to an underlying condition and a medical nexus to 
service, warrant service connection.

The Board recognizes that the veteran's diagnoses of right 
small finger contusion and left ankle sprain in service.  
However, inasmuch as she has no current diagnoses of any 
right small finger or left ankle condition she is not 
entitled to service connection for such.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for service connection; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

A compensable evaluation for service-connected bilateral knee 
condition is denied.  

An evaluation of 10 percent for service-connected residuals 
of a left pelvis injury is granted.  

Service connection for residuals of a right fifth finger 
injury is denied.  

Service connection for residuals of a left ankle injury is 
denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



